DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Response to Amendment
The Amendment filed on 2/10/2021 has been entered. Claims 1, 3, 4, 6-12 and 14-22 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-107094, hereinafter Kawano.

Regarding claim 3, Kowano teaches wherein the first major surface of the first film and the second major surface of the second film are in direct physical contact with each other (figure 3b), and the first and second major surfaces are separable from each other to provide a space therebetween allowing the aqueous test sample to flow (intended use MPEP § 2114 (II)).
Regarding claim 9, Kowano teaches wherein the first film comprises polypropylene (paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowano.
Regarding claim 4, Kowano teaches all of the limitations of claim 3; however, Kowano fail to teach at least one of the stems has a shape of a conical post with a draft angle being between 1 and 30 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least one of the stems have a conical shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B).  Further, one would have been motivated to select the shape of conical shape for the purpose of concentrating the sample in the bottom of the well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum draft angle to a range of 1 and 30 degrees which would allow for the insertion of the sample into the wells (MPEP § 2144.05 (II)).  

Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowano in view of United States Application Publication No. 2004/0022677, hereinafter Wohlstadter.
Regarding claim 6, Kowano teaches all limitations of claim 1; however, Kowano is silent as to the composition of the second film.
Wohlstadter teaches the majority of the plate is made from a rigid thermoplastic material which is polystyrene (paragraph [0131]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second film out of polystyrene (styrenic polymer) because it would make the film rigid (Wohlstadter, paragraph [0131]). Polystyrene is hydrophobic and therefore reads on the claim.
Regarding claim 7, Kowano teaches all limitations of claim 1; however, Kowano fails to teach the wells have an average volume of 1 to 500 nanoliters.
Wohlstadter teaches an assay plate which has a volume of 10 nanoliters to 100 nanoliters to accommodate particular reaction criteria or existing equipment (Wohlstadter, paragraph [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the average volume of the wells in Kowano to be between 10 and 100 nanoliters because it would allow for a particular reaction criteria or existing equipment (Wohlstadter, paragraph [0141]).
Regarding claim 8, Kowano teaches all limitations of claim 1; however, Kowano fails to teach the array of stems has a density between 100 and 10,000 pins/inch2.
Wohlstadter teaches an assay plate which utilizes a standard 9600-well plate to accommodate particular reaction criteria or existing equipment (Wohlstadter, paragraph [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a standard 9600-well plate to accommodate particular reaction criteria or existing equipment (Wohlstadter, paragraph [0141]). A standard 9600-well plate has a well density between 100 and 10,000 wells/inch2 and as the stems fill every hole, the array of stems would also have a density between 100 and 10,000 wells/inch2.

Wohlstadter teaches the majority of the plate is made from a rigid thermoplastic material which is polystyrene (paragraph [0131]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second film out of polystyrene (styrenic polymer) because it would make the film rigid (Wohlstadter, paragraph [0131]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowano and United States Application Publication No. 2002/0009392, hereinafter Wolk.
Regarding claim 11, Kowano teaches all limitations of claim 1; however, Kowano is silent as to the composition of the second film.
Wolk teaches a microfluidic device which is made out of PDMS as PDMS is readily manufactured using available microfabrication techniques (Wolk, paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second film out of PDMS because it is readily manufactured using available microfabrication techniques (Wolk, paragraph [0046]).
Regarding claim 12, Kowano teaches all limitations of claim 1; however, Kowano is silent as to the composition of the second film.
Wolk teaches a microfluidic device which is made out of polymethylmethacrylate as polymethylmethacrylate is readily manufactured using available microfabrication techniques (Wolk, paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second film out of polymethylmethacrylate (cured acrylate polymer) because it is readily manufactured using available microfabrication techniques (Wolk, paragraph [0046]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowano in view of United States Application Publication No. 2008/0293127, hereinafter Chiang.
Regarding claim 14, Kowano teaches all limitations of claim 1; however, Kowano fails to teach a cover film that is configured to laminate over the wells on the second major surface of the second film.
Chiang teaches an assay support structure which has a film with a pressure sensitive adhesive to seal an assay within assay support structure prior to processing the assay (Chiang, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a film with a pressure sensitive adhesive to the second major surface of the second film because it would seal an assay within assay support structure prior to processing the assay (Chiang, paragraph [0004]).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/10/2021, with respect to the rejection(s) of claim(s) 1 and 3 under 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kowano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798